Citation Nr: 1610826	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for fatigue and muscle pain.

5.  Entitlement to service connection for high blood pressure.

6.  Entitlement to a rating in excess of 10 percent for right femur fracture residuals with intermittent right knee pain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was subsequently transferred to the Roanoke, Virginia, RO.

In January 2010, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but on March 7, 2016, he withdrew his hearing request.


FINDING OF FACT

On March 7, 2016, the Veteran, by and through his duly authorized representative, requested that the issues on appeal be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of sleep apnea have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to service connection for fatigue and muscle pain have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to service connection for high blood pressure have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a rating in excess of 10 percent for right femur fracture residuals with intermittent right knee pain have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On March 7, 2016, the Veteran, by and through his duly authorized representative, requested that the issues on appeal be withdrawn.  Therefore, there remain no allegation of errors of fact or law for appellate consideration, and these issues are dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The issue of entitlement to service connection for prostate cancer is dismissed.

The issue of entitlement to service connection for sleep apnea is dismissed.

The issue of entitlement to service connection for migraine headaches is dismissed.



The issue of entitlement to service connection for fatigue and muscle pain is dismissed.

The issue of entitlement to service connection for high blood pressure is dismissed.

The issue of entitlement to a rating in excess of 10 percent for right femur fracture residuals with intermittent right knee pain is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


